Citation Nr: 0709579	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left leg injury.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy, claimed as 
back injury.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1964.  The veteran also had unverified active duty for 
training from July 1959 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine with 
radiculopathy, claimed as back injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran entered active duty service with hearing loss 
in the left ear.

3.  The medical evidence does not show that the veteran's 
left ear hearing loss was aggravated during active duty or 
within one year after discharge; there is no competent 
medical evidence of record that otherwise links left ear 
hearing loss as defined by 38 C.F.R. § 3.385 and shown on VA 
examination to the veteran's service, or that the currently 
diagnosed left ear sensorineural hearing loss is related to 
an incident of the veteran's service.  

4.  The medical evidence of record does not show that right 
ear hearing impairment was identified during service or that 
the sensorineural component of the currently diagnosed right 
ear hearing loss manifested to a compensable degree within 
the one-year presumptive period following the veteran's 
discharge from service; there is no competent medical 
evidence of record that otherwise links right ear hearing 
loss as defined by 38 C.F.R. § 3.385 and shown on VA 
examination to the veteran's service, or that the currently 
diagnosed right ear sensorineural hearing loss is related to 
an incident of the veteran's service.  

5.  The competent medical evidence does not include a current 
diagnosis of a left knee disability and does not otherwise 
link a leg disorder to an incident in the veteran's active 
duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303. 3.307, 
3.309, 3.385 (2006).

2.  A left leg disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits for his claimed left leg injury and hearing loss.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.   

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claims for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and treatment records from the VA Medical Center 
(VAMC) in Cincinnati, Ohio.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Service Connection for Hearing Loss

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  Absent a showing 
of an impaired hearing disability at the time of separation 
from service or within the statutory presumption period of 
one year, a veteran may nevertheless establish service 
connection by submitting evidence that the current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

Evidence

The veteran's service medical records included a report of 
medical history, dated in July 1959, in which the veteran 
indicated that he had a history of ear, nose, or throat (ENT) 
trouble.  

In a report of medical examination, dated in July and August 
1959, it was reported that whispered voice test was 15/15 in 
both ears.  Also in that report, results from an audiological 
evaluation in pure tone thresholds, in decibels, were 
reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
5
LEFT
65
80
90
95
95

In a request for an ENT consultation, dated in July 1959, it 
was reported that the veteran claimed his left eardrum was 
broken due to a slap he received from a teacher in the third 
grade.  According to the consultation request, the veteran 
reported losing his hearing from that incident.  

In a July 1959 ear, nose, and throat clinic consultation, 
results from an audiological evaluation in pure tone 
thresholds, in decibels, were reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
5
LEFT
65
80
70
75
75

The examiner's impression was severe deafness, left, 
perceptive type, etiology unknown.  

In a separation examination report, dated in January 1960, 
whispered voice test was reported as 15/15 bilaterally.

An entrance to active duty examination report, dated in 
September 1961, included the following results from an 
audiological evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NR
25
LEFT
60
60
65
NR
65

According to the report, the veteran denied a history of 
hearing loss.  The examiner's diagnosis was deafness due to 
degeneration of acoustic nerve.  

A June 1962 separation examination report reflected the 
following results from an audiological evaluation in pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
10
LEFT
20
20
20
NR
35

In a statement dated in June 2004, the veteran claimed that 
while stationed at Fort Bragg, North Carolina in 1961 and 
1962, somebody fired a 155 Howitzer near his head, causing 
his head to ring for a week.  The veteran claimed that since 
that time, he has not had hearing in his left ear.  

A report of a VA audiological examination, dated in December 
2004, reflected that D.D., MA, CCC-A, reviewed the veteran's 
claims file in conjunction with conducting an audiological 
examination.  In the report, D.D. discussed the veteran's 
service medical records, which reflected hearing loss at that 
time.  D.D. also expressed his opinion that the whispered 
voice results of 15/15 bilaterally, which were found in the 
January 1960 separation examination report were suspicious 
and unreliable, given the results of the audiometric 
examination as reported in the July and August 1959 
enlistment examination report..  

Regarding the June 1962 separation examination report, D.D. 
expressed his opinion that the results of the audiometric 
examination at that time were suspicious, given the 
previously reported audiometric results.  

D.D. then reported the following results from an audiological 
evaluation in pure tone thresholds, in decibels, were 
reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
45
65
70
LEFT
105
105
105
105
105

Speech recognition scores were 94 percent in the right and 
zero percent in the left.  D.D. concluded that the veteran 
had sensorineural hearing loss in both ears.  In the right 
ear, the veteran had mild sensorineural hearing loss at 500 
Hertz, normal hearing at 1000 Hertz, and sloping to a 
moderate to moderately severe loss between 2000 Hertz and 
4000 Hertz.  In the left ear, the veteran had profound 
sensorineural hearing loss.  

D.D. summarized his conclusion as to the etiology of the 
veteran's sensorineural hearing loss as follows.  The RO had 
conceded noise exposure based on the veteran's assignment to 
a field artillery unit.  Based on the July 1959 enlistment 
audiogram and September 1961 re-entry on active duty, the 
veteran clearly had at least a severe hearing loss in the 
left ear that pre-existed service.  The test results from 
both separation examination reports were unreliable given the 
conflicting, severely abnormal hearing test results noted on 
the enlistment and reactivation physical examinations.  

In summary, D.D. stated, the only things he could deduce form 
the service medical audiograms was that the veteran had at 
least a severe hearing loss in the left ear that existed 
prior to service, and that there was no documented evidence 
of hearing loss in the right during military service.  

D.D. went on to say that he could not resolve the issue of 
whether the veteran's right ear hearing loss was the result 
of military noise exposure, or whether his left ear hearing 
loss was aggravated by military noise exposure without 
resorting to pure speculation.  D.D. stated that his 
speculation was that it was less likely than not that his 
current right ear hearing loss was significantly related to 
military noise exposure and that his pre-existing left ear 
hearing loss was aggravated by military noise exposure.      

Analysis

The medical evidence of record shows that the veteran is 
currently diagnosed with mild to moderately severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  Although the 
severity of hearing loss for both ears meets the threshold 
levels to be considered a disability as defined by VA 
regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.385 (2006).  

For the veteran's right ear, the records do not reflect that 
the veteran's sensorineural hearing loss in became manifest 
to a degree of 10 percent or more within a year of the date 
of separation of his service.  Thus, the evidence fails to 
show that the right ear hearing impairment was identified 
during service or that the sensorineural component of the 
diagnosed hearing loss manifested to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  The veteran, therefore, must submit competent 
medical evidence that the current disability is causally 
related to service in order to establish service connection.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board is unable to find that service connection is 
warranted for the right ear hearing loss because there is no 
medical nexus opinion relating the current hearing loss to an 
incident in service.  The Board finds the VA examiner's 
opinion, which included a thorough discussion of the 
veteran's medical and military history, to be highly 
probative.  D.D.'s report included references to all 
pertinent medical records and the findings from his own 
examination.  Having found this report to be reliable, and 
that no competent medical evidence exists to the contrary, 
the Board is unable to grant service connection.  

For the left ear, the Board finds the in-service treatment 
records that documented the veteran's left ear hearing loss 
as early as July 1959 to be sufficient evidence that the 
disorder preexisted to service.  38 C.F.R. § 3.304(b) (2006).  
Moreover, the Board finds that the disorder was not 
aggravated by service.  Although the service medical records 
included conflicting evidence with regards to the severity of 
his left ear hearing loss, there is nothing in these records 
showing that the disability had permanently worsened.  
Instead, the service medical records show that the 
disability's severity remained unchanged.        

In concluding that the condition was not aggravated in 
service, the Board relies on the VA examiner's opinion that 
it was less likely than not that the left ear hearing loss 
was aggravated in service.  The Board finds that this 
opinion, which was based on an adequate review of the record, 
is reliable.  

III.  Service Connection for Left Leg Injury

The veteran is claiming entitlement to service connection for 
a "left leg injury."  In his claim for service connection, 
dated in August 2004, the veteran stated that a tailgate from 
a 5 ton truck crushed his left leg.  The veteran's service 
medical records confirmed that he sustained an injury to his 
left knee in service, but the competent medical evidence does 
include a current diagnosis of a knee disability.  

The veteran's service medical records included a 
chronological record of medical care, dated in July 1962, in 
which the examining physician reported that the veteran 
presented with complaints of a knee injury after being hit 
with a tailgate from a truck.  A radiographic report at that 
time showed the presence of small secondary center of 
ossification for the lateral aspect of the patella, but that 
the knee was otherwise normal.  A follow up chronological 
record of medical care, also dated in July 1962, reflected 
that the veteran stilled lacked full extension and had some 
pain in the left knee.  The examiner's impression was that 
the knee was "healing well."  The service medical records 
are otherwise negative for complaints, diagnosis, or 
treatment of a knee injury.  

The record includes no diagnosis of any knee disorder or 
abnormality since the injury in July 1962.  In his notice of 
disagreement, dated in January 2005, the veteran claimed that 
he had been treated for this condition after service, but 
that he was unable to provide proof of this treatment because 
the doctor who treated him had passed away.  The veteran's 
VAMC treatment records, dated from June 2004 to November 
2004, reflected complaints of left leg pain that radiated 
from the low back, but not complaints of knee pain or any 
other knee abnormalities.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of the left 
knee has been clinically shown, there is no basis upon which 
compensation may be based for residuals of the in-service 
knee injury.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hearing loss is denied.

Service connection for a left leg disability is denied.


REMAND

Service medical records show that the veteran received 
treatment for a low back strain in March 1962 after lifting a 
shell from a 155 Howitzer.  The medical evidence now shows 
that the veteran suffers from lumbar degenerative disc 
disease with lumbar stenosis.  The veteran claims that his 
current low back disability is due to his in-service injury.  
Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. § 5103A(d)(1) (West 2002).  A medical examination is 
necessary where the evidence does not contain sufficient 
competent medical evidence to decide the claim, but contains 
evidence of a currently diagnosed disability and evidence 
indicating an association between the claimed disability and 
active service.  38 C.F.R. § 3.159 (2006), Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Here, a medical examination and nexus opinion is necessary to 
determine whether the veteran's current back disability was 
incurred as a result of the injury he sustained in service.  
The veteran should be afforded an appropriate medical 
examination.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the low 
back disability.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of the claimed	 
degenerative disc disease of the lumbar 
spine with radiculopathy, claimed as back 
injury.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
military activity.  The examiner should 
specifically be asked to comment on the 
injury sustained in March 1962 as a result 
of lifting a Howitzer shell and whether 
this resulted in the present back 
disability.  The examiner should also 
describe any neurologic abnormalities 
associated with any low back disabilities 
found on examination.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims(s) 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  The claim should be reconsidered in 
light of the additional evidence submitted 
and the findings of the VA examination.  
If any benefit sought on appeal remains 
denied, the veteran should then be issued 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


